Title: From George Washington to George Measam, 31 July 1779
From: Washington, George
To: Measam, George


        
          Sir
          Head Qrs West point July the 31: 1779
        
        I duly received your several Letters of the 6th—7th & 25th Instant. The Batallion Hats mentioned in the first, may remain at Springfield for the present—as I would not wish any more stores to be with the Army than are absolutely essential—and the number is so small that a distribution of them would rather serve to excite uneasiness. It will be well, if you can, to procure more.
        
        The Commissary of Hides at Albany was appointed, I imagine, by the Board of War or by the State in consequence of some requisition by Congress—and probably received Instructions from the authority by which he was constituted. It was necessary that the Troops under Genl Clinton should have been supplied by him. I will write to him and know the footing upon which his appointment stands and the conduct which has been prescribed to him, that I may be able to give any farther directions that may be necessary.
        You will send on the Rifle Frocks—Shirts and Shoes. The Shirts are most essentially wanted—there being Many Soldiers unfit for duty on account of the deficiency.
        With respect to Mr Henry pynchon—I have no objection to his remaining with you as an Assistant, as you must have some—and they are so difficult to procure. It will not oblige the state to furnish a Man more. I do not mean however that this should impugn or counteract in the smallest degree any Law of the State that may affect Mr Pynchon or subject him to any fine for any previous conduct or non compliance with them—and my permission for his staying is to be considered under those restrictions. I am sir Yr Most Obedt servant
        
          Go: Washington
        
      